Citation Nr: 0031184	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-19 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses resulting from private hospitalization at 
Sentara Norfolk General Hospital from March 11, 1998 to March 
17, 1998.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to June 
1990.  This case comes to the Board of Veterans' Appeals 
(Board) from a June 1998 decision of the Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Hampton, Virginia, which denied payment for unauthorized 
medical expenses resulting from private hospitalization at 
Sentara Norfolk General Hospital from March 11, 1998 to March 
17, 1998.  The case was sent to the Board by the RO in 
Roanoke.


REMAND

To be entitled to payment or reimbursement for medical 
expenses incurred without prior authorization from the VA, 
all of the following criteria must be met:  (a) that 
treatment was either (1) for an adjudicated service-connected 
disability, or (2) for a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; and (b) that a 
medical emergency existed of such nature that delay would 
have been hazardous to life or health; and (c) that no VA or 
Federal facilities were feasibly available and an attempt to 
use them beforehand, or obtain prior VA authorization for the 
services required, would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 
17.120 (2000).  

Even though a medical emergency exists at the time of 
hospitalization, the emergency is deemed to have ended at 
that point when a VA physician has determined that, based on 
sound medical judgment, a veteran who received emergency 
hospital care could have been transferred from the non-VA 
facility to a VAMC for continuation of treatment; from that 
point on, no additional care in a non-VA facility will be 
approved for payment by the VA.  38 C.F.R. § 17.121 (2000).

The veteran is a military retiree.  At the time of the 
unauthorized medical services in issue he was (and still is) 
service-connected for heart disease and hypertension.  
Records show he was admitted to Portsmouth Naval Medical 
Center (as a military retiree) on March 9, 1998 with unstable 
angina, and he underwent a cardiac catheterization on March 
10, 1998.  On March 11, 1998, he was transferred to Sentara 
Norfolk General Hospital with unstable angina and multi-
vessel coronary artery disease.  On March 12, 1998, he 
underwent quadruple coronary bypass surgery related to his 
service-connected heart condition.  He was discharged from 
Sentara Norfolk General Hospital on March 17, 1998.  

In June 1998, a VA physician (and the associate chief of 
staff for ambulatory care service) at the VAMC determined, 
without providing explanation, that the veteran's bypass 
surgery was non-emergent, that it could have been performed 
in the VA system, and that the veteran was stable for 
transfer to a VA facility.  The MAS denied payment for 
unauthorized medical services for the period of March 11 to 
March 17, 1998.

Thereafter, the veteran submitted an August 1998 statement 
from his cardiologist, David Bottomy, at the Portsmouth Naval 
Medical Center.  In that statement, the doctor noted that the 
veteran requested an opinion regarding whether his condition 
was stable enough for transfer to the VAMC in Hampton.  The 
cardiologist responded he felt that the veteran's condition 
required "emergent transfer to the nearest facility that 
could accomplish bypass surgery" and that the VA hospital in 
Hampton "does not do cardiac catheterization or bypass 
surgery so it clearly would [not] have been appropriate to 
transfer him there."  The Board notes that the "[not]" in 
the foregoing sentence is missing from the original signed 
copy of the letter from the doctor, but the word "not" 
appears in some later photocopies of the letter, and it 
appears from the context that the doctor intended to say 
"not."

The record contains two divergent medical views regarding the 
presence of a medical emergency concerning the veteran's 
service-connected heart condition and the feasible 
availability of any VA facilities at that time.  The elements 
of emergency and feasible availability are interrelated, and 
the Board believes additional development of the evidence is 
warranted on these factors.  See Cotton v. Brown, 7 Vet.App. 
325 (1995) (case involving unauthorized medical expenses from 
bypass surgery).

In view of the foregoing, the case is remanded for the 
following action:

1.  The MAS should identify (with proper 
documentation) the location of the 
nearest VAMC which, at the time of the 
veteran's private medical treatment from 
March 11 to March 17, 1998, was staffed, 
equipped, and capable of providing 
treatment for the veteran's heart 
condition, including coronary artery 
bypass surgery.  The RO should verify 
that beds at the VAMC were available for 
such treatment and that bypass surgery 
could have been accomplished in a timely 
fashion.  The distance in miles of such 
VAMC, from the Portsmouth Naval Medical 
Center, should be ascertained and added 
to the record.  

2.  After adding the above information to 
the file, the MAS should refer the case 
to a VA cardiologist who should review 
the entire record (including the August 
1998 statement by Dr. Bottomy of the 
Portsmouth Naval Medical Center).  The VA 
doctor should then provide a medical 
opinion as to whether or not an emergency 
was present and whether VA facilities 
were feasibly available for the heart 
treatment (including bypass surgery) 
which the veteran received at a private 
facility from March 11 to March 17, 1998.  
The VA doctor should consider all factors 
when rendering such opinion (nature and 
severity of the veteran's heart condition 
at the time, geographic distance to a 
VAMC having the capacity to render needed 
treatment, etc.) and should provide 
adequate rationale for such opinion.

3.  Thereafter, the MAS of the VAMC 
should review the claim.  If the claim 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the issue the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


